                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

    UNITED STATES OF AMERICA                                )
                                                            )
               v.                                           )              2:18-CR-017-017
                                                            )              JUDGE JORDAN
    KEVIN SCOTT DINGUS                                      )

                                      U.S.S.G. § 3E1.1(b) MOTION

          NOW COMES the United States of America, by and through the United States Attorney

   for the Eastern District of Tennessee, and pursuant to U.S.S.G. § 3E1.1(b) states that the defendant

   has assisted authorities by timely notifying the United States of his intention to enter a guilty plea,

   thereby permitting the United States to avoid preparing for trial and permitting the United States

   and the Court to allocate their resources efficiently.

                                                            Respectfully submitted,

                                                            J. DOUGLAS OVERBEY
                                                            United States Attorney

                                                  By:       s/ J. Gregory Bowman
                                                            J. GREGORY BOWMAN
                                                            Assistant U.S. Attorney
                                                            220 West Depot Street, Ste. 423
                                                            Greeneville, TN 37743
                                                            (423) 639-6759
                                                            BPR# 017896
                                                            Greg.Bowman@usdoj.gov




Case 2:18-cr-00017-RLJ-CRW Document 1568 Filed 02/05/20 Page 1 of 1 PageID #: 9885
